Citation Nr: 0533956	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  05-00 088	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

K. Millikan Sponsler, Associate Counsel







INTRODUCTION

The veteran served on active military duty from February 1958 
to January 1960.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from a February 2003 rating 
decision by the St. Louis, Missouri, Regional Office (RO) of 
the Department of Veterans Affairs (VA) which denied the 
veteran's claim of entitlement to service connection for left 
ear hearing loss.


FINDING OF FACT

The veteran's left ear hearing loss is related to military 
service.


CONCLUSION OF LAW

The veteran's left ear hearing loss was incurred in active 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§§ 3.303(a), 3.385 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to notify and assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2005).  

VA has a duty to notify the veteran and his representative of 
any information and evidence needed to substantiate and 
complete a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 
3.159(b).  VA also has a duty to assist the veteran in 
obtaining evidence necessary to substantiate the claim.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  Because the claim on 
appeal is being granted in full, the notification and duty to 
assist provisions of the VCAA are deemed to have been fully 
satisfied.


II.  Left Ear

The veteran seeks service connection for left ear hearing 
loss.  The RO found that the veteran was exposed to 
"acoustic noise trauma" while serving as an armor crewman.  
After an independent review of the record, the Board concurs 
with this determination.  

Generally, service connection may be established for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. 
§ 3.303.  In addition, service connection may be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

To prevail on the issue of service connection there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of inservice 
occurrence or aggravation of a disease or injury; and 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

In February 1958, the veteran's service entrance examination 
showed whisper test results of 15/15 in each ear.  A whisper 
test conducted during the veteran's December 1959 separation 
examination also revealed 15/15 in each ear.  

The evidence of record shows that the veteran was exposed to 
loud noise during service and that service connection has 
been established for right ear hearing loss.  

In the September 2002 audiological examination, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
15
45
50
LEFT
50
60
60
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 24 percent in the left ear.  In 
the examination report, the VA examiner noted that left ear 
hearing loss was worse than right ear hearing loss "for a 
long time" and that the veteran had "no noise [exposure] 
other than the military."  Additionally, the examiner opined 
that the veteran's hearing loss was "more than likely caused 
by military noise exposure."  

In the February 2003 examination, pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
45
45
LEFT
55
55
60
60
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and 30 percent in the left ear.  In 
the examination report, the VA examiner noted that the 
veteran was exposed to "high risk noise" during his 
military service and not at any other time.  The examiner 
found that the veteran's left ear hearing loss "more likely 
than not is not attributable to military related noise 
exposure."  The examiner stated that "[d]isparities of this 
degree are more likely than not attributable to medical 
factors unless as already indicated a [left] sided incident 
of trauma were present."

Accordingly, the VA audiological examinations in September 
2002 and February 2003, establish that the veteran currently 
experiences left ear hearing impairment considered to be a 
disability for VA purposes.  38 C.F.R. § 3.385.

In June 2005, additional medical evidence regarding left ear 
hearing loss was received by the Board.  See 38 C.F.R. 
§ 20.1304(c) (2005).  In 1997, a private ear, nose, and 
throat specialist conducted an examination of the veteran.  
The physician found "bilateral high frequency sensorineural 
hearing loss [and] a moderate rising low frequency loss in 
the left ear."  The physician opined that the high frequency 
hearing loss was secondary to loud noise exposure.  In a 2005 
letter summarizing the 1997 examination results, the 
physician stated that the bilateral high frequency hearing 
loss was due to loud noise exposure and that the low 
frequency hearing loss in the left ear was secondary to 
Ménière's disease.  The physician noted that the veteran had 
a history of noise exposure in the military.

In this case, the Board finds that the medical opinion of the 
private ear, nose, and throat specialist more probative as to 
the issue of the etiology of the veteran's current left ear 
hearing loss.  See Madden v. Brown, 125 F.3d 1477, 1481 (Fed. 
Cir. 1997) (noting that the Board must assess the credibility 
and probative value of the medical evidence in the record).  
The VA opinion in 2003 as to the etiology of the veteran's 
hearing loss was provided by an audiologist, whereas the 
private medical opinion was provided by a physician that 
specialized in diseases of the ear, nose, and throat.  See 
Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (finding 
that "[t]he probative value of medical opinion evidence is 
based on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in analyzing the 
data, and the medical conclusion that the physician 
reaches.").  

Moreover, the private physician's opinion may be reconciled 
with the VA audiologist's opinion in 2003.  Although the VA 
audiologist in 2003 found that due to the disparities of the 
right ear hearing acuity and left ear hearing acuity, the 
veteran's current hearing loss was more than likely caused by 
medical factors or trauma, the private specialist made more 
specific findings by distinguishing between high and low 
frequency hearing loss in the veteran's left ear.  The 
private specialist found that low frequency hearing loss in 
the left ear was related to Ménière's disease but that the 
high frequency hearing loss was related to noise exposure.  
The private specialist thus accounted for the disparity in 
hearing loss severity between the veteran's right and left 
ear.  The VA examiner did not make such similarly specific 
findings.

In sum, the foregoing discussion of the objective medical 
evidence indicates that the veteran was exposed to noise 
during military service which has caused left ear hearing 
loss.  As such, service connection for left ear hearing loss 
is warranted.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.


ORDER

Service connection for left ear hearing loss is granted.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


